Citation Nr: 0516932	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed head 
injury.  

2.  Entitlement to service connection for a claimed back 
condition.  

3.  Entitlement to service connection for claimed visual 
problems, headaches and ringing in the ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to June 
1973. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in March 2005.  

The issues of service connection for a head injury and for 
vision problems, headaches and ringing in the ears are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is not shown to have a current back disorder 
that is due to any incident or event of her period of 
military service. 



CONCLUSION OF LAW

The veteran is not shown to have a back disability due to 
injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim of service connection for 
a back disorder, the Board notes that the RO issued letters 
in September 2001, April 2003 and June 2003 that informed the 
veteran of the medical and other evidence needed to 
substantiate her claim.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran testified at a 
personal hearing in March 2005 and was accorded VA 
examinations that were completed in April 2002.  

With regard to her claim, the veteran has not suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is in the process of obtaining 
outstanding private treatment records, as described in the 
remand portion of the decision.  

The Board is not aware of any additional evidence that could 
assist the veteran in substantiating her claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Service connection 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms she perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to the veteran's claim for a back condition, the 
Board concludes that service connection must be denied.  38 
C.F.R. § 3.303.  

In order for service connection to be granted, the evidence 
must demonstrate the presence of a current disability.  See, 
e.g., Degmetich, supra.  


Analysis

In this case, a careful review of the veteran's service 
medical records shows that, in September 1971, she was 
treated for complaints of back pain.  

An examination revealed spasm in the paravertebral muscles 
without neurological deficit or limited range of motion.  
Straight leg raising was decreased.  The examiner's diagnosis 
was that of lumbar sprain with physical therapy follow-up 
care.  

In March 1973, the veteran was involved in a motor vehicle 
accident.  The X-ray studies of the skull and cervical spine 
were negative with no evidence of fracture.  A large hematoma 
was noted in the frontal region of the skull, and the 
examiner questioned whether the veteran had sustained a 
whiplash injury.  

The examiner noted probable paraspinal muscle spasm.  The 
veteran was restricted to quarters for a 48-hour period and 
was prescribed Valium and warm soaks.  

On separation examination in June 1973, the veteran reported 
no to having recurrent back pain, swollen or painful joints, 
or arthritis, rheumatism or bursitis.  

On the report of physical examination, there were no abnormal 
clinical findings for the upper or lower extremities, spine, 
head and neck.  It was noted that the veteran suffered a head 
injury in 1973 with hematoma; however, no report of back pain 
or other back-related complaints were noted.  

On April 2002 VA spine examination, the examiner diagnosis 
was that of "lumbosacral strain, not found on examination or 
on x-ray."  While the veteran complained of having 
intermittent low back pain, the examiner found no objective 
evidence of any back disability on physical examination.  

The veteran had a full range of motion in the dorsolumbar 
spine in all planes with no pain on examination.  The veteran 
was negative for any findings of back fatigue, weakness, lack 
of endurance, painful motion, spasm, tenderness, postural 
abnormalities, fixed deformities, atrophy or neurological 
deficits.  The X-ray studies of the lumbar spine were 
negative.  

The Board notes that the veteran sought private medical 
treatment for low back pain.  In March 2000, the veteran 
complained of back pain; however, x-ray studies and computed 
tomography (CT) scan were negative.  

In September 2000, the veteran reported having right lower 
quadrant pain with radiation into the right lower back.  The 
examiner noted possible injury to the low back with spasms 
and acute, moderate burning pain.  

The examiner's clinical impression was that of acute 
myofascial strain of the lumbar spine.  Complaints of low 
back pain were also noted in March 2003.  

Likewise, VA medical records dated from 2001 to 2003 reflect 
treatment for lumbar spasms and neck pain.  The veteran's 
prescribed use of Flexeril was noted.  In 2003, the veteran 
was treated for left shoulder pain with diagnosed rheumatoid 
arthritis. 

At the March 2005 hearing, the veteran testified that she 
suffered lumbar spasms that she attributed to the 1973 motor 
vehicle accident during service.  

The Board finds based on the foregoing that the veteran is 
not shown to suffer from a current back disability due to 
disease or injury in service.  Due to the lack of present 
disability, service connection is denied.  38 C.F.R. § 3.303.  

The Board observes that there was one diagnosis of acute 
myofascial strain in 2000. However, as noted hereinabove, the 
subsequent VA examination found to current disability.  

It is pertinent to note that no competent evidence has been 
submitted to show that the veteran has current back 
disability that is attributable to the motor vehicle accident 
or other event in service.  

While the veteran has testified that she has had back pain 
since her active duty service, her assertions of having 
continuous symptoms are not supported by the evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the weight of the 
evidence is against the claim of service connection.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine cannot be favorably applied as 
to this matter.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a back condition is denied.  



REMAND

The veteran is seeking service connection for a head injury, 
as well as, visual problems, headaches and ringing in the 
ears based on her experiences during her period of active 
duty.  

The veteran's Form DD-214 reflects her service as an 
aerospace control and warning system operator and service in 
health care science.   She testified that she suffered 
eyestrain and headaches from her duties that required her to 
watch a radar screen in a dark room for prolonged periods of 
time.  

She attributed further damage to her vision and exacerbation 
of her headaches to duties that required her to use 
microscopes in a lab with toxic chemicals.  

Also, the veteran stated that these conditions became worse 
after a 1973 motor vehicle accident in which she sustained 
injuries to her with complaints of neck stiffness.  

The Board notes that the service medical records reflect 
frequent complaints of headaches and eyestrain.  The 
veteran's VA and private medical records also reflect 
complaints of headache and vision problems.  

In April 2002, the veteran underwent VA examinations to 
determine the nature and etiology of her claimed disabilities 
related to her active duty service.  However, the examiner's 
failed to provide nexus opinions in their reports.  

As such, the Board finds that additional development is 
necessary in order to fairly decide whether entitlement to 
service connection is warranted.  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Also, based on the veteran's testimony, it appears that she 
receives ongoing treatment for her claimed conditions.  The 
record contains VA treatment records dated as recently as 
August 2003.  

As such, the RO should attempt to obtain any outstanding VA 
medical records.  VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the 
Salisbury VA Medical Center dated from 
2003 to the present.  

2.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of any head 
injury, as well as, headaches, vision 
problems, and ringing in the ears, 
claimed as due to a head injury and/or 
eye strain from prolonged viewing of 
radar screens and use of microscopes.  
The claims folder should be to the 
examiner(s) for review.  The examination 
report(s), or an addendum to the 
report(s), should reflect that such a 
review was made.  All indicated testing 
should be performed.  

Based on his/her review of the case, the 
examiner must render an opinion(s) as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current disability(ies) 
that are consistent with head trauma 
and/or injuries sustained from prolonged 
use of microscopes or viewing of radar 
screens that were incurred in service.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's service connection claims.  If 
any benefit sought continues to be 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


